GrODCHATJX, J.
Defendant in a petitory action appeals from a judgment decreeing plaintiff to be the owner of a strip of ground having a mean or average width of about ten inches. The value of this strip was not at issue in the lower court, but plaintiff’s petition alleges that it is “well worth the sum of one hundred ($100.00) dollars.” The only other evidence in the record upon this point is the consideration recited in the deed whereby plaintiff, a few months prior .to the institution of this suit, acquired the property of which this strip is claimed to form a part. Measured by the price therein recited for the whole, the strip in question would be worth less than twenty-one ($21.00) dollars. Consequently, as the matter in dispute does not exceed one hundred dollars, jurisdiction of the. appeal cannot be maintained under Article 101 of the Constitution of 1898.
Nor can appellant’s affidavit be received in contradiction of these facts and to establish that the value of the property is in excess of what is shown by the record; for affidavits are received only when there is a hiatus by reason of the record failing to disclose the amount in dispute.
Lindner vs. City of New Orleans, 3 Ct. of App. 263.
It is accordingly ordered that the appeal be dismissed.
Appeal dismissed.